Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final office action in response to the remarks filed on 01/05/2022. Claims 1-20 were considered.

Response to Amendment
2.	This action is in response to communication filed on 01/05/2022.
a. Claims 1-20 are pending in this application.
b. Claims 1, 7-8, 10-12 and 16-19 has been amended.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
3.	Applicant's arguments, see page 8-11 of REMARKS, filed on 01/05/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered. Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman et al. (US 2016/0021007 A1, hereinafter Shuman) in view of Kumar et al. (US 2018/0039519 A1, hereinafter Kumar) further in view of Richardson (US 2013/0154812 A1).

Regarding claim 1, Shuman teaches a method for supplementing the processing capabilities of multimedia devices in a networked environment, the method comprising: 
providing a processing offloader module configured to physically connect to a first multimedia device in the networked environment (fig. 1(UE1..5, application server 170), fig. 4 (410, 470, 420) and [65]: FIG. 4 illustrates an exemplary signaling flow in which an application server 470 may mediate offloading communication between two or more endpoints from a network infrastructure to a direct P2P connection (i.e. server 470 is the offloader module connecting to first UE 410)); 
([65]: having the application server 470 mediate whether to offload communication from the network infrastructure to direct P2P connections may allow an operator associated with the network infrastructure and end users to realize various benefits from using different P2P technologies to offload communication that involves certain services that the operator may otherwise offer over the network infrastructure (i.e. determining server 470 as offloader module)); 
identifying a second multimedia device in the networked environment (fig. 1(UE1..5, application server 170), fig. 4 (410, 470, 420) and [65]: The application server 470 may mediate various functions to control whether a caller UE 410 and a called UE 420 should communicate over the network infrastructure or communicate with one another over a direct P2P connection (i.e. UE 420 is the second device)).
Shuman however does not teach determining, by a processor, that a processing bandwidth of the second multimedia device falls below a threshold bandwidth, wherein the processing bandwidth of the second multimedia device indicates available processing resources of the second multimedia device; forwarding instructions from the second multimedia device to the processing offloader module based on determining that the processing bandwidth of the second multimedia device exceeds the threshold bandwidth, wherein the processing offloader module is configured to process the instructions and render multimedia information based on the instructions; transmitting a first 
Kumar teaches determining, by a processor, that a processing bandwidth of the second multimedia device falls below a threshold bandwidth (fig. 3(306) and [90, 95]:  the electronic device 102 may determine that a processing load has exceeded a threshold, that a thermal condition has exceeded a threshold, that a size of a task scheduler queue has exceeded a threshold (i.e. determine available processing resource is below threshold)), wherein the processing bandwidth of the second multimedia device indicates available processing resources of the second multimedia device ([95]: the electronic device 102 may determine whether a processing load has exceeded a threshold, whether a thermal condition has exceeded a threshold, whether a size of a task scheduler queue has exceeded a threshold, etc. (i.e. processing bandwidth is the processing capacity as described in [77])); 
forwarding instructions from the second multimedia device to the processing offloader module based on determining that the processing bandwidth of the second multimedia device exceeds the threshold bandwidth ([90-93, 97-99]: The electronic device 102 may determine that a processing load has exceeded a threshold. The electronic device 102 may determine whether a peer device 104 is capable of executing one or more tasks based on the peer device 104 available processing capacity information and/or peer device 104 task capability information. For instance, a peer device 104 may be capable of executing one or more tasks if the peer device 104 has enough processing capacity and/or has task capability. The electronic device 102 may offload 208 the task to the peer device 104.), wherein the processing offloader module is configured to process the instructions and render multimedia information based on the instructions ([100]: the electronic device 102 may receive one or more task outputs of one or more offloaded tasks from one or more peer devices 104. Here task examples provided in [41] (i.e. device 102 processes the instructions and provides task output)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shuman to incorporate the teachings of Kumar and determining that a bandwidth of the second multimedia device falls below a threshold bandwidth indicating available processing resources of the second multimedia device and forwarding instruction, wherein the processing offloader module is configured to process the instructions and render multimedia information based on the instructions. One of ordinary skilled in the art would have been motivated to combine the teachings in order for managing processing load (Kumar, [92]).
Shuman in view of Kumar however does not teach transmitting a first communication to the second multimedia device indicating a request to enable a proxy configured to output received rendered multimedia information; and forwarding the rendered multimedia information from the processing offloader module to the second multimedia device.
Richardson teaches transmitting a first communication to the second multimedia device indicating a request to enable a proxy configured to output received rendered multimedia information ([38-39]: When the user intends to operate the television 148, the user may actuate one of the controllers 160 on the remote control 104 to select the non-HDMI enabled television 148 as the intended target electronic device. Here, the remote control 104 generates the control information using its own native format or another selected format. The processor system 114, executing the CEC proxy module 120, translates the control information received from the remote control 104 into corresponding native format instructions or commands for the non-HDMI enabled television 148 (i.e. user send instruction to enable proxy when playing media in non-HDMI enabled TV)); and 
forwarding the rendered multimedia information from the processing offloader module to the second multimedia device ([42]: The CEC proxy device 102 generates the control information in its own native format or another selected format. The processor system 114, executing the CEC proxy module 120, translates the control information received from the remote control 104 into corresponding CEC format control information for the personal computer 126 (i.e. fig. 1(102 - proxy device) is the offloader forwarding the information to the computer 126). The translated CEC format control information is then communicated from the CEC proxy device 102 to the personal computer 126 via its respective HDMI connector 106. (i.e. information is forwarded to the computer 126 via proxy module 120)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shuman in view of Kumar to incorporate the teachings of Richardson and transmit a first communication to the second multimedia device indicating a request to enable a proxy configured to output received rendered multimedia information and forwarding the rendered multimedia information from the processing offloader module to the second multimedia device. One of ordinary skilled in the art would have been motivated to combine the teachings in order to translate the control information to corresponding native format instructions (Richardson, [39]).

Regarding claim 5, Shuman in view of Kumar and Richardson teaches the method of claim 1.
Shuman teaches wherein the processing offloader module is an external processing offloader module configured to connect to the first multimedia device via an external interconnect (fig. 1(170-Application server) and [35-36]: Referring to FIG. 1, UEs 1 . . . N are configured to communicate with an access network (e.g., the RAN 120, an access point 125, etc.) over a physical communications interface or layer, shown in FIG. 1 as air interfaces 104, 106, 108 and/or a direct wired connection. An application server 170 is shown as connected to the Internet 175, the core network 140 (i.e. as seen in fig. 1, Server 170 and UE1 are externally connected)).  

Regarding Claims 12, 15, and 19, they do not teach or further define over claims 1, 5, and 1 respectively. Therefore, claims 12, 15, and 19 are rejected for the same reason as set forth above in claims 1, 5, and 1 respectively.

Claims 2-4, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman in view of Kumar and Richardson further in view of Wilde et al. (US 2016/0027399 A1, hereinafter Wilde).

Regarding claim 2, Shuman in view of Kumar and Richardson teaches the method of claim 1.
Shuman in view of Kumar and Richardson however does not teach wherein said processing offloader module is an internal processing offloader module connected inside the first multimedia device.  
Wilde teaches wherein said processing offloader module is an internal processing offloader module connected inside the first multimedia device (fig. 2(201) and [170]: mobile computing device may include an offload module including computer readable offload instructions which when executed by a processor may cause the mobile computing device to route or otherwise transmit encoded video information received from a wide area network to a paired non-integral screen (i.e. mobile device includes a offload module within)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shuman in view of Kumar and Richardson to incorporate the teachings of Wilde and processing offloader module connected inside the first multimedia device. One of ordinary skilled in the art would have been motivated to combine the teachings in order to offload the decoding of encoded video information received (Wilde, [170]).

Regarding claim 3, Shuman in view of Kumar, Richardson and Wilde teaches the method of claim 2.
Shuman further teaches further comprising providing an external processing offloader module connectable to the first multimedia device via an external interconnect (fig. 1(170-Application server) and [35-36]: Referring to FIG. 1, UEs 1 . . . N are configured to communicate with an access network (e.g., the RAN 120, an access point 125, etc.) over a physical communications interface or layer, shown in FIG. 1 as air interfaces 104, 106, 108 and/or a direct wired connection. An application server 170 is shown as connected to the Internet 175, the core network 140 (i.e. as seen in fig. 1, Server 170 and UE1 are externally connected)).

Regarding claim 4, Shuman in view of Kumar, Richardson and Wilde teaches the method of claim 3. 
Shuman in view of Kumar and Richardson however does not teach wherein the external interconnect comprises a USB connection.
Wilde teaches wherein the external interconnect comprises a USB connection (fig. 2(205) and [44]: media interface 205 may be configured to facilitate the communication of signals containing data, audio and/or visual (display) information to and from device 101 over a wired communication interface. Thus for example, media interface 205 may include a universal serial bus (USB) interface (i.e. mobile device 101 having offloader includes a USB connection)).
 (Wilde, [44]).

Regarding Claims 13-14 and 20, they do not teach or further define over claims 2-3 and 3 respectively. Therefore, claims 13-14 and 20 are rejected for the same reason as set forth above in claims 2-3 and 3 respectively.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shuman in view of Kumar and Richardson further in view of McEwen et al. (US 2019/0073458 A1, hereinafter McEwen).

Regarding claim 6, Shuman in view of Kumar and Richardson teaches the method of claim 1.
Shuman in view of Kumar and Richardson however does not teach wherein said identifying the processing offloader module further comprises: transmitting a second communication to the processing offloader module 
McEwen teaches wherein said identifying the processing offloader module further comprises: transmitting a second communication to the processing offloader module indicating a request to provide an identification indicator identifying the processing offloader module to the first multimedia device ([155]: Peer monitor 830 can, for example, detect a short-range communication from another device and/or use a network multicast or broadcast to request identification of nearby devices (i.e. request to provide identification of device)); and 
identifying the processing offloader module based on receiving a third communication that includes the identification indicator identifying the processing offloader module ([155]:  peer monitor 830 can determine an identifier, device type, associated user, network capabilities, operating system and/or authorization associated with the device. Peer monitor 830 can maintain and update a data structure to store a location, identifier and/or characteristic of each of one or more nearby user devices (i.e. identify device based on the identifier)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shuman  (McEwen, [155]).

Claim 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman in view of Kumar and Richardson further in view of Rovner et al. (US 2017/0207976 A1, hereinafter Rovner).

Regarding claim 7, Shuman in view of Kumar and Richardson teaches the method of claim 1.
Kumar further teaches further comprising: identifying the processing bandwidth of the second multimedia device by comparing utilized processing resources and maximum processing resources of the second multimedia device ([95]: The electronic device 102 may determine whether a processing load has exceeded a threshold, whether a thermal condition has exceeded a threshold, whether a size of a task scheduler queue has exceeded a threshold, etc. (i.e. determine processing capacity of device by comparing processing load and maximum capacity. [77] describes processing capacity including processing bandwidth)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shuman in view of Kumar and Richardson to further incorporate the teachings of Kumar and identify the bandwidth of device by comparing utilized processing resources and maximum processing resources. One of ordinary skilled in the art would have been motivated to combine the teachings in order for managing processing load (Kumar, [95]).
Shuman in view of Kumar and Richardson however does not teach wherein said determining that the processing bandwidth of the second multimedia device exceeds the threshold bandwidth includes determining that a differential between the utilized processing resources and the maximum processing resources of the second multimedia device falls below the threshold bandwidth.  
Rovner teaches wherein said determining that the processing bandwidth of the second multimedia device exceeds the threshold bandwidth includes determining that a differential between the utilized processing resources and the maximum processing resources of the second multimedia device falls below the threshold bandwidth (fig. 7(710) and [134-135]: When the conduit available bandwidth is above the trigger bandwidth threshold, meaning there is plenty of bandwidth available, and the conduit bandwidth usage drops below the % threshold of BWC as specified in decision block 720, such as below the 80% of BWC or in an alternative embodiment below 50% of the bandwidth being supplied by the active paths, for example, then the on-demand ES WAN link is deactivated. The use of two thresholds, the trigger bandwidth threshold (i.e. when the available bandwidth is below %, it falls below threshold)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shuman in view of Kumar and Richardson to further incorporate the teachings of Rovner and determining that the bandwidth of the second multimedia device exceeds the threshold bandwidth includes determining that a differential between the utilized processing resources and the maximum processing resources of the second multimedia device falls below the threshold bandwidth. One of ordinary skilled in the art would have been motivated to combine the teachings in order to determine available bandwidth (Rovner, [135]).

Regarding claim 8, Shuman in view of Kumar and Richardson teaches the method of claim 1.
Shuman in view of Kumar and Richardson however does not teach further comprising:30 145747623.1identifying a processing bandwidth of the processing offloader 
Rovner identifying a processing bandwidth of the processing offloader module by comparing a utilized processing resources and a maximum processing resources of the processing offloader module ([135]: conduit available bandwidth is above the trigger bandwidth threshold, meaning there is plenty of bandwidth available (i.e. determine utilized processing resource and maximum processing resource)), 
wherein said forwarding instructions from the second multimedia device to the processing offloader module is based on a differential between the utilized processing resources and the maximum processing resources of the processing offloader module exceeding a threshold processing offloader bandwidth ([135, 146]: conduit available bandwidth is above the trigger bandwidth threshold, meaning there is plenty of bandwidth available. The trigger threshold represents a decision point whether to activate standby WAN links to supplement regular active links, but once there are no regular active links, such as after the process 700 reaches block 724, then the trigger threshold no longer matters and the process 700 uses as many standby links as necessary to provide bandwidth to service the conduit.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shuman in view of Kumar and Richardson to further incorporate the teachings of Rovner and identifying a processing bandwidth by comparing a utilized processing resources and a maximum processing resources of the processing offloader module and forwarding instructions to the processing offloader module based on a differential between the utilized processing resources and the maximum processing resources of the processing offloader module exceeding a threshold processing offloader bandwidth. One of ordinary skilled in the art would have been motivated to combine the teachings in order to determine available bandwidth (Rovner, [135]).

Regarding Claim 16, they do not teach or further define over claims 8. Therefore, claim 16 rejected for the same reason as set forth above in claim 8.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shuman in view of Kumar and Richardson further in view of Narayan (US 2014/0258747 A1) further in view of Yao (US 2018/0276352 A1).

Regarding claim 9, Shuman in view of Kumar and Richardson teaches the method of claim 1.
Shuman in view of Kumar and Richardson however does not teach further comprising: transmitting a fourth communication to the second multimedia device to disable a native UI executing on the second multimedia device based on determining that the bandwidth of a second multimedia device falls below the threshold bandwidth; and transmitting a fifth communication to the processing offloader module to generate a second multimedia device UI at the processing offloader module, where the second multimedia device UI is associated with the second multimedia device and configured to process received instructions transmitted by the second multimedia device.
	Narayan teaches further comprising: transmitting a fourth communication to the second multimedia device to disable a native UI executing on the second multimedia device based on determining that the bandwidth of a second multimedia device falls below the threshold bandwidth (fig. 4(406, 412-416) and [51, 56]: If the multimedia management module 316 determines that the network bandwidth information or power information is below its respective threshold, the multimedia management module 316 will disable video processing of multimedia information as further described with respect to block 412. At block 412, the multimedia management module 316 disables video processing. The multimedia management module 316 may instruct or send a signal to the video driver and GPU to not process the video portion of multimedia information received at computing device 105 (i.e. transmit signal to disable UI when the bandwidth is below threshold)); 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shuman in view of Kumar and Richardson to further incorporate the teachings of Narayan and transmitting a fourth communication to the second multimedia device to disable a native UI executing on the second multimedia device based on determining that the bandwidth of a second multimedia device falls below the threshold bandwidth. One of ordinary skilled in the art would have been motivated to combine the teachings in order for a user of the computing device not to experience degradation in a quality of a playback (Narayan, [49]).
Shuman in view of Kumar, Richardson and Narayan however does not teach transmitting a fifth communication to the processing offloader module to generate a second multimedia device UI at the processing offloader module, where the second multimedia device UI is associated with the second multimedia device and configured to process received instructions transmitted by the second multimedia device.
	Yao teaches transmitting a fifth communication to the processing offloader module to generate a second multimedia device UI at the processing offloader module ([58-61]: Trigger a TUI display request of the CA according to a first operation on a CA interface of the CA by a user. The TEE is a secure running environment, and the terminal switches the display environment of the CA from the REE to the TEE according to the TUI display request. (i.e. instruction to generate UI)), where the second multimedia device UI is associated with the second multimedia device and configured to process received instructions transmitted by the second multimedia device ([64]: After the terminal switches the display environment of the CA from the REE to the TEE according to the TUI display request, a secure execution environment is provided to subsequent operations.  The terminal may then invoke the TA to display, in the TEE, the TA interface, so that the user may perform an operation of inputting sensitive information on the TA interface (i.e. TEE user interface processes the received instructions)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shuman in view of Kumar, Richardson and Narayan to further incorporate the teachings of Yao and transmitting a fifth communication to the processing offloader module to generate a second multimedia device UI at the processing offloader module. One of ordinary skilled in the art would have been motivated to combine the teachings in order to provide a secure execution environment (Yao, [64]).

Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman in view of Kumar and Richardson further in view of Garg et al. (US 2014/0082212 A1)

Regarding claim 10, Shuman in view of Kumar and Richardson teaches the method of claim 1.
Shuman in view of Kumar and Richardson however does not teach identifying a third multimedia device in the networked environment; determining that the processing bandwidth of the second multimedia device is less than a processing bandwidth of the third multimedia device; and forwarding instructions from the second multimedia device to the processing offloader module based on determining that the processing bandwidth of the second multimedia device is less than the processing bandwidth of the third multimedia device.
Garg teaches further comprising: identifying a third multimedia device in the networked environment ([53]: a hub edge server in receipt of the content request may inquire to, for example, a central facility as to other devices on the account of the requesting user.  The central facility may respond with an indication of the other devices to the network server (i.e. identify third device)); 
determining that the processing bandwidth of the second multimedia device is less than a processing bandwidth of the third multimedia device.  ([53]: if a bandwidth constriction is detected upon receipt of a content request, a hub edge server in receipt of the content request may inquire to, for example, a central facility as to other devices on the account of the requesting user (i.e. determine bandwidth of a device is lower than other devices)); and 
forwarding instructions from the second multimedia device to the processing offloader module based on determining that the processing bandwidth of the second multimedia device is less than the processing bandwidth of the third multimedia device (53]: The hub edge server may then detect, or may request that a second network server(s) along the alternate path(s) to detect, available bandwidth along the delivery path(s) to those other devices. The hub edge server may, upon receipt of an indication by the user to deliver the requested content to one of the alternate devices, indicate to a second edge server along that alternate device's delivery path that the requested content is to be delivered by that second edge server along that alternate path to that other device (i.e. forward the request to alternate device)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shuman in view of Kumar and Richardson to further incorporate the teachings of Garg and identifying a third multimedia device in the networked environment, determining that the processing bandwidth of the second multimedia device is less than a processing bandwidth of the third multimedia device, forwarding (Garg, [52]).

Regarding claim 11, Shuman in view of Kumar, Richardson and Garg teaches the method of claim 10.
 	Kumar teaches further comprising: determining, by the processor, an updated processing bandwidth of the processing31 Attorney Docket No. 120299-8015.US00offloader module indicating available processing resources of the processing offloader module upon receipt of instructions from the second multimedia device ([77-79]: The offloading manager 130 may determine the peer device 104 available processing capacity information. The peer device 104 available processing capacity information may indicate available processing capacity, available processing bandwidth, available unused processing capacity, etc. The peer device 104 (e.g., offloading manager 130) may send the peer device 104 available processing capacity information to the electronic device 102. The request for task capability information may include a message that indicates one or more tasks for potential offloading. peer device 104 available processing capacity information and peer device 104 task capability information may be sent together or separately (i.e. determine processing capacity of 104)); 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shuman in view of Kumar, Richardson and Garg to further incorporate the teachings of Kumar and determining, by the processor, an updated bandwidth of the processing31 Attorney Docket No. 120299-8015.US00offloader module indicating available processing resources of the processing offloader module upon receipt of instructions from the second multimedia device. One of ordinary skilled in the art would have been motivated to combine the teachings in order to receive available processing capacity information (Kumar, [77]).
Shuman in view of Kumar and Richardson however does not teach forwarding instructions from the third multimedia device to the processing offloader module based on a differential between the updated processing bandwidth of the processing offloader module and a maximum bandwidth of the processing offloader module exceeding a threshold processing offloader bandwidth. 
Garg teaches forwarding instructions from the third multimedia device to the processing offloader module based on a differential between the updated processing bandwidth of the processing offloader module and a maximum bandwidth of the processing offloader module exceeding a threshold processing  ([55-56]: In block 710, the method may include detecting a change in bandwidth usage of a network. If content is remotely stored at the vault server 110, the hub edge server 160 may determine if sufficient bandwidth is available over each of networks 120, 130, and 180 to deliver the higher bandwidth version of the content from the vault server 110 to the user device 170. As bandwidth becomes available, the hub edge server 160 may attempt to reserve the bandwidth over one or more of the networks 120, 130, and 180 as bandwidth becomes available. The hub server 160 may continue to reserve bandwidth until there is sufficient bandwidth, when combined with the bandwidth being used to transport the lower bandwidth version, to transport the higher bandwidth version (i.e. forward instruction to vault server to transport high bandwidth version based on bandwidth being available)).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shuman in view of Kumar, Richardson and Garg to further incorporate the teachings of Garg and forwarding instructions to the processing offloader module based on a differential between the updated processing bandwidth of the processing offloader module and a maximum bandwidth of the processing offloader module exceeding a threshold processing offloader bandwidth. One of ordinary skilled in the art would have been motivated to combine the teachings in order to (Garg, [52]).

Regarding Claims 17-18 they do not teach or further define over claims 10-11 respectively. Therefore, claims 17-18 are rejected for the same reason as set forth above in claims 10-11 respectively.

Additional References
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Newell et al., US 2017/0346856 A1: DEVICE AUTHENTICATION BASED UPON TUNNEL CLIENT NETWORK REQUESTS.
	b. Broussard et al., US 2004/0221305 A1: Apparatus, method and computer programming product for cable TV service portability.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                   

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453